Citation Nr: 0526468	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  00-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than December 6, 
1994 for a total schedular evaluation for a psychiatric 
disability, classified as post-traumatic stress disorder with 
associated major affective disorder, depressed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1973.  

This initially came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision rendered by 
the Denver, Colorado Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied an effective date 
earlier than November 27, 1995 for a total schedular 
evaluation for a psychiatric disability (after an April 1996 
rating decision increased the evaluation from a previously 
rated 30 percent to a total schedular evaluation and assigned 
November 27, 1995 as the effective date).  In March 2000, the 
veteran testified at a hearing at the RO, and in June 2002, 
he testified at a hearing at the RO before the undersigned 
Veterans Law Judge.  Transcripts of the proceedings are of 
record.  

In a September 2002, the Board issued a decision in which it 
granted an effective date of December 6, 1994.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2003, and 
following a Joint Motion for Remand, the Court issued an 
Order whereby it remanded that part of the Board's decision 
that denied an effective date earlier than December 6, 1994.  

In April 2004, the Board remanded this matter to the RO for 
additional development.  In May 2005, the RO issued a 
Supplemental Statement Of the Case in which it continued the 
denial of the appellant's claim.  As such, the claim has been 
returned to the Board for further appellate review.  

Finally, in April and August 2004, the veteran submitted 
additional evidence, consisting primarily of service medical 
records as well as a statement from a former service 
representative.  The additional evidence and contentions 
raised pertain to the veteran's ability to obtain various 
treatment records.  The evidence submitted does not pertain 
to the issue of whether an earlier effective date is 
warranted for the grant of a total schedular evaluation.  
Rather, it appears to relate to a claim by the veteran that 
an earlier effective date is warranted for the grant of 
service connection for a psychiatric disability.  This issue 
is not properly developed by the RO.  Accordingly, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Appellant filed an initial claim for VA disability 
benefits for service connection for a psychiatric disability 
on February 28, 1986.

2.  A September 1986 rating decision granted service 
connection and assigned a noncompensable rating for a 
psychiatric disability, classified as major affective 
disorder, depressed, effective February 28, 1986.  After 
appellant was provided notice of that decision later that 
month, he did not express timely disagreement therewith. 

3.  Appellant expressed timely disagreement with a December 
1987 rating decision, which granted service connection for 
post-traumatic stress disorder and increased the evaluation 
for the service-connected psychiatric disability, classified 
as post-traumatic stress disorder with associated major 
affective disorder, depressed, from noncompensable to 10 
percent, effective November 25, 1987.  After a Statement of 
the Case was issued, appellant did not file a timely 
Substantive Appeal on that issue.  

4.  By a July 1988 rating decision, the 10 percent evaluation 
for the service-connected psychiatric disability was 
increased to 30 percent, effective November 25, 1987.  After 
appellant was provided notice of that decision later that 
month, he did not express timely disagreement therewith. 

5.  By an October 1990 rating decision, the RO confirmed a 30 
percent evaluation for the service-connected psychiatric 
disability.  After appellant was provided notice of that 
decision the following month, he did not express timely 
disagreement with that rating decision.  

6.  The appellant reopened his claim for an increased rating 
for the service-connected psychiatric disability on December 
6, 1995 with submission of certain documents including a 
private social worker's written statement dated November 27, 
1995.  

7.  An April 1996 rating decision increased the evaluation 
for the service-connected psychiatric disability from 30 
percent to a schedular 100 percent, effective November 27, 
1995.  

8.  It was factually ascertainable that the appellant's 
service-connected psychiatric disability was more nearly 
totally disabling as of December 6, 1994, within the one-year 
period prior to the December 6, 1995 date of reopened claim.  


CONCLUSION OF LAW

The criteria for an effective date of December 6, 1994, but 
no earlier, for a total schedular evaluation for the service-
connected psychiatric disability have been met.  38 U.S.C.A. 
§§ 1155, 5110, 5107 (West 1991 & Supp. 2005); 38 C.F.R. 
§§ 3.155, 3.400(o)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an initial letter in November 
2001, pursuant to the VCAA, the RO advised the appellant of 
the types of evidence that he needed to send to VA in order 
to substantiate the claim, as well as the types of evidence 
VA would assist in obtaining.  

In the Joint Motion for Remand filed in April 2003, the 
appellant contended that the November 2001 letter, as well as 
other notices relied upon by the Board were inadequate as 
they did not indicate what portion of the evidence the 
appellant was to submit and what portion VA would obtain in 
order to substantiate the claim.  In April 2004, the RO sent 
another letter to the veteran.  In the April 2004 letter, the 
veteran was advised that VA was responsible for getting 
relevant records from a Federal agency and that VA would make 
reasonable efforts to get relevant records not held by a 
Federal agency, provided that the veteran gives in 
information about the records so that VA could request them.  
In addition, he was advised that it was his ultimate 
responsibility to make sure that VA receives all non-Federal 
agency records.  

The letter further advised the veteran to identify evidence 
showing entitlement to an earlier effective date for the 
grant of a total evaluation for PTSD.  In addition, he was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notice 
in April 2004 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified treatment for PTSD 
through the VA medical center.  The RO has obtained the 
veteran's VA outpatient treatment records.  In response to 
the RO's letters noted above, the veteran did not identify 
any additional records in support of his claims that were not 
of record.  Finally, the veteran was afforded an opportunity 
to testify at the RO hearing and before the undersigned.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Veteran. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Veteran. App. 143 (2001); see also Quartuccio v. Principi, 16 
Veteran. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Veteran. App. 384 
(1993).  

II.  Background and Analysis

The veteran initially contended that the effective date for a 
psychiatric disability total schedular evaluation award 
should be back to October 1973, the date he was discharged 
date from service; however during the June 2002 Travel Board 
hearing, he clarified that he was seeking an earlier 
effective date for a total schedular evaluation back to 1986.  
See hearing transcript, at T.12, wherein he stated that he 
was seeking back pay to "[19]86, actually I'd like to get it 
back to the year 1970 but they say the law says I can't go 
back that far...."  Later, in a statement in support of claim 
received in March 2002, the veteran contended that an 
effective date of October 29, 1990 was appropriate.  

Despite the veteran's contentions, it should initially be 
pointed out that the only issue on appeal is whether an 
earlier effective date for a total schedular evaluation for 
the service-connected psychiatric disability is warranted.  
Thus, granting an effective date for a psychiatric disability 
total schedular evaluation award prior to February 28, 1986 
would be inappropriate, since service connection was not in 
effect for a psychiatric disability prior to that date and 
evaluations are assigned only for service-connected 
disabilities.  

Parenthetically, appellant filed an initial claim for VA 
disability benefits for service connection for a psychiatric 
disability on February 28, 1986, years after service 
separation.  Under 38 U.S.C.A. § 5110(a) (West 1991 & Supp. 
2005) and 38 C.F.R. § 3.400(b)(2)(i) (2004) (in effect since 
prior to 1999), the effective date of an award of direct 
service connection shall be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later.

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this matter, in a September 1986 rating decision, the RO 
granted service connection and assigned a noncompensable 
rating for a psychiatric disability, classified as major 
affective disorder, depressed, effective February 28, 1986.  
After appellant was provided notice of that decision later 
that month, he did not express timely disagreement therewith.  

Although appellant expressed timely disagreement with a 
December 1987 rating decision, which granted service 
connection for post-traumatic stress disorder and increased 
the evaluation for the service-connected psychiatric 
disability, classified as post-traumatic stress disorder with 
associated major affective disorder, depressed, from 
noncompensable to 10 percent, effective November 25, 1987, 
after a statement of the case was issued, appellant did not 
file a timely Substantive Appeal on that issue.  

By a July 1988 rating decision, the 10 percent evaluation for 
the service-connected psychiatric disability was increased to 
30 percent, effective November 25, 1987.  After appellant was 
provided notice of that decision later that month, he did not 
express timely disagreement therewith.  By an October 1990 
rating decision, the RO confirmed a 30 percent evaluation for 
the service-connected psychiatric disability.  After 
appellant was provided notice of that decision the following 
month, he did not express timely disagreement with that 
rating decision.  

A perfected appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §  20.200 
(2001) (in effect since prior to 1999).  Since appellant did 
not file a timely Notice of Disagreement with said September 
1986, July 1988, and October 1990 rating decisions, or a 
timely Substantive Appeal with said December 1987 rating 
decision, those rating decisions are final and may not be 
reopened, in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001).  See Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Smith (William A.) v. Brown, 35 F.3rd 1516 
(Fed. Cir. 1994); and Hodge v. West, 155 F. 3d 1356 (Fed. Cir 
1998).  No appropriate collateral attack with respect to said 
rating decisions has been made.  Thus, an earlier effective 
date for a psychiatric disability total schedular rating may 
not be premised on the evidence of record at the time of said 
rating decisions, including the October 1990 final rating 
decision that confirmed a 30 percent evaluation for the 
service-connected psychiatric disability.

The provisions of 38 C.F.R. § 3.155(a) state, in pertinent 
part: "Informal claims.  (a) Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized 
representative,...may be considered an informal claim.  Such 
informal claim must identify the benefit sought."  On 
December 6, 1995, VA received from appellant certain 
documents including a private social worker's written 
statement dated November 27, 1995.  In that November 27, 1995 
written statement, the private social worker reported that:

[D]uring the last year or so [appellant] 
has become increasingly agitated and 
disgruntled about his life situation....  
His anger and hostility has seemed to 
progress over into his business....  His 
PTSD symptoms have been escalating as he 
complains about sleep problems, 
nightmares, agitation, depression and 
fleeting suicidal thoughts.  It is this 
symptom increase that has effected (sic) 
his ability to handle the pressures of 
his work.  

Given the continued decline [appellant] 
is exhibiting, he is not able to function 
adequately in his business and is in 
jeapardy (sic) of losing the business....  
Based on these symptoms and the currently 
(sic) problems [appellant] is 
encountering I believe him to be severely 
industrially impaired and unable to 
continue working at his job.

This November 27, 1995 statement received by VA on December 
6, 1995 constitutes a reopened claim for an increased rating 
for a psychiatric disability.  

In the event it was factually ascertainable that the 
appellant's service-connected psychiatric disability had 
increased in severity to the extent it was more nearly 
totally disabling within the one-year period prior to VA's 
December 6, 1995 receipt of reopened claim, an earlier 
effective date may be warranted under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

The provisions of 38 C.F.R. § 3.157(b) (in effect since prior 
to 1999) state, in pertinent part:

Once a formal claim for...compensation 
has been allowed..., receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen....(1) Report 
of examination or hospitalization by 
Department of Veterans Affairs.... The 
date of outpatient or hospital 
examination or date of admission to a 
VA...hospital will be accepted as the 
date of receipt of a claim....(2) 
Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician...and shows the reasonable 
probability of entitlement to 
benefits.... (3) State and other 
institutions.  When submitted by or on 
behalf of the veteran and entitlement is 
shown, date of receipt by the Department 
of Veterans Affairs....

Since there are no actual VA clinical treatment records or 
examination reports pertaining to appellant's psychiatric 
disability dated during the period between said unappealed 
final October 1990 rating decision and the December 6, 1995 
date of reopened claim, there would not be an "informal" 
claim to reopen based on VA treatment records earlier than 
December 6, 1995.  See 38 C.F.R. § 3.157(b)(1) (VA medical 
treatment records may be accepted as an informal claim based 
on date treatment was rendered).  Since the only non-VA 
clinical record pertaining to appellant's psychiatric 
disability dated within the one-year period prior to the 
December 6, 1995 date of reopened claim that pertains to 
appellant's psychiatric disability is said November 27, 1995 
private social worker's written statement, this private 
medical statement would not constitute an "informal" claim 
to reopen earlier than December 6, 1995 under 38 C.F.R. 
§ 3.157(b)(2), because it was received by VA on December 6, 
1995 (private medical treatment records may be accepted as an 
informal claim based on date of receipt by VA, not date 
treatment was rendered).  

In addition, since February 1996 and June 1998 VA psychiatric 
examinations reports and an August 1999 VA joint written 
statement by a psychiatrist and social worker were dated 
after the December 6, 1995 date of reopened claim, none of 
these documents would constitute an "informal" claim to 
reopen earlier than December 6, 1995.  

However, it is significant that this February 1996 VA 
psychiatric examination report indicates that the examiner 
considered appellant severely disabled and "close" to being 
unemployable and that during the "last couple of years, it 
is the statement of both [appellant] and his wife that he has 
become progressively less functional,...has alienated himself 
from most customers and is earning very little.  His wife is 
concerned about her own safety...."  Another positive piece of 
evidence is an October 1998 written statement by said private 
social worker, which states that he had treated appellant for 
post-traumatic stress disorder since 1982; that his condition 
"has progressively deteriorated during the last 4-5...years.  
This has caused him to become severely impaired and he has 
become totally disabled [and] unable to work."  
Additionally, that private social worker's November 27, 1995 
written statement indicated that appellant's psychiatric 
disability had severely deteriorated during the "last year 
or so."  

With resolution of all reasonable doubt in his favor, the 
Board is of the opinion that these November 27, 1995 and 
October 1998 written statements by said private social 
worker, the February 1996 VA psychiatric examination report, 
appellant's credible testimony presented at hearings, and 
other written statements, indicate a reasonable likelihood 
that it was factually ascertainable that appellant's 
psychiatric disability more nearly approximated total 
impairment within the one-year period prior to the December 
6, 1995 date of reopened claim.  

In summary, resolving all reasonable doubt in his favor, the 
Board concludes that it was factually ascertainable that 
appellant's service-connected psychiatric disability was more 
nearly totally disabling as of December 6, 1994, one year 
prior to the December 6, 1995 receipt of reopened claim.  
There is no competent evidence to support the grant of an 
effective date prior to December 6, 1994.  Accordingly, an 
effective date of December 6, 1994, but no earlier, for a 
total schedular rating is granted.  38 U.S.C.A. §§ 5110; 
38 C.F.R. §§ 3.155, 3.400(o)(2).


ORDER

An effective date of December 6, 1994, but no earlier, for a 
total schedular evaluation for the service-connected 
psychiatric disability is warranted.  An appeal for an 
earlier effective date is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


